The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale in a dry area; penalty assessed at a fine of $100.00.
No bills of exception accompany the record. Therefore, the only question presented for review is the sufficiency of the evidence to support the conviction.
Briefly stated, the State's testimony is to the effect that on the 26th day of June, 1940, two employees of the Texas Liquor Control Board went to the premises of the appellant in the negro section of Snyder, in Scurry County, and purchased from him four cans of Pabst Beer, (a malt liquor) for the price of twenty cents per can; that this beer was labeled for identification and introduced in evidence upon the trial.
Appellant did not testify, nor did he introduce any affirmative defense upon the trial.
Deeming the evidence sufficient to support the conviction, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.